IN THE
                        TENTH COURT OF APPEALS

                               No. 10-19-00080-CR

JAMES NEAL MONROE,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                         From the 413th District Court
                            Johnson County, Texas
                            Trial Court No. F48317


                         MEMORANDUM OPINION


       James Neal Monroe appealed his conviction for possession of a controlled

substance, 1-4 grams. He has now filed a motion to dismiss his appeal. The motion is

signed by both Monroe and his attorney.

       Monroe’s motion is granted, and this appeal is dismissed. See TEX. R. APP. P.

42.2(a).


                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed July 3, 2019
Do not publish
[CR25]




Monroe v. State                            Page 2